PER CURIAM
Petitioner was disqualified from receiving unemployment compensation benefits under Employment Division Rules OAR 471-30-036(2) and (3), because he was not medically able to work more than four hours a day. He seeks judicial review. He does not deny that the rules, if valid, require his disqualification. Rather, he argues that the rules exceed the scope of the Division’s authority to promulgate. They do not. See Doctor v. Employment Division, 76 Or App 650, 711 P2d 159 (1985); Minton v. Employment Division, 57 Or App 348, 644 P2d 632 (1982).
Affirmed.